SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

762
KA 12-01703
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DEJUAN D. JACKSON, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Kenneth F. Case,
J.), rendered September 4, 2012. The judgment convicted defendant,
upon his plea of guilty, of burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of burglary in the second degree (Penal Law §
140.25 [2]). Inasmuch as County Court made a determination at the
time of sentencing whether defendant should be afforded youthful
offender treatment (cf. People v Rudolph, 21 NY3d 497, 503),
defendant’s valid waiver of the right to appeal encompasses his
contention that the court erred in denying his request for youthful
offender status (see People v Jones, 108 AD3d 1213, 1214, lv denied 22
NY3d 997; People v Jones, 96 AD3d 1637, 1637, lv denied 19 NY3d 1103).




Entered:    July 3, 2014                           Frances E. Cafarell
                                                   Clerk of the Court